DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 70 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 70 recites the limitation "the groups of fibers," etc..  There is insufficient antecedent basis for this limitation in the claim.
Claims 78 and 79 are each rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 78 and 79 each recite the limitation "the more rigid”/ “or more rigid.”  There is insufficient antecedent basis for these limitation in the claim based on Applicant’s amendments to claim 77, upon which each of claims 78 and 79 depend.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 50, 52, 53, 55-60, 62-64 and 70-75 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Willman et al. (US 3,376,934 – cited previously).
With respect to independent claim 50, Willman et al. discloses a plugging device (Figure 2), comprising: 
a body (18 or 21 with 22) configured to engage and block fluid flow through a passageway in a subterranean well (col. 2, l. 14-20); and
a binding (20/24 and/or 22 with 21) which outwardly surrounds multiple fibers, tubes, filaments, films, fabrics or lines 23 into at least one bundle 19 which extends outwardly from the body (18 or 21 with 22), in which the plugging device is configured to be conveyed by the fluid flow through the well to the passageway (col. 2, l. 14-52).
The Examiner notes, Willman discloses in Fig. 1 rivet 20 which outwardly surrounds lines 23 with respect to the vertical axis since rivet 20 is seen to outwardly surround skirt 19 at casing point 12, i.e., to the right of 19, and inside the casing, i.e., to the left of 19.  Alternatively, in the instance body 18 is formed of two pieces 21 and 22 and skirt pieces 23 are mounted therebetween (col. 2, l. 70- col. 3, l. 2), the binding formed by the body pieces outwardly surrounds the multiple overlapping strips 23 of the skirt.  Should “outwardly surround” be intended to provide for complete surrounding of the multiple fibers/lines etc., i.e., on all sides, clarification within the claims is advised.  
With respect to depending claim 52, Willman et al. discloses the binding providing structural support to the body of the plugging device (col. 2, l. 38-52, wherein rivet 20/24 holds the body together), or forming a part of the body (col. 2, l. 70 – col. 3, l. 12), wherein the binding of is the combination of sections 21 and 22).

With respect to depending claim 55, Willman et al. discloses the body molded or otherwise formed about the bonding (col. 2, l. 38-45; col. 2, l. 60-62; col. 2, l. 70-col. 3, l. 2).
With respect to depending claim 56, Willman et al. discloses wherein at least one loop 19 is formed from the fibers, etc. (the Office considers the skirt of Willman et al.’s plugging device to provide for a “loop” as claimed since the cross-section thereof when taken of, for example, Figure 2, is in the form of a circle).
With respect to depending claim 57, Willman et al. discloses the fibers, tubes, filaments, films, fabrics or lines extending in opposite directions from the binding (Fig. 1, wherein 19 is seen to extend both up and down with respect to binding 20).  
With respect to depending claim 58, Willman et al. discloses wherein the binding secures the fibers, lines, etc., together at a middle of the fibers’s etc., length (see Fig. 1, wherein binding 20 secures 19 in the center of body 18, and, hence, center of fibers, etc., 19).
With respect to depending claim 62, Willman et al. discloses the body 18 having a larger outer dimension as compared to the fibers, etc. (see Fig. 1, wherein the body 18 has a larger outer dimension than, for example, the strips of the skirt 19 shown to extend above and below body 18, wherein strip 19 is seen to go through the middle of the body and is thinner than the overall radius of the body itself).
With respect to depending claim 63, Willman et al. discloses wherein the binding forms a structural support of the body of the plugging device (col. 2, l. 42-45, col. 2, l. 70- col. 3, l. 1).
20 can be seen engaging passageway 12 with the body).
With respect to depending claim 70, Willman et al. discloses ends of the fibers, etc., splayed outwardly (col. 2, l. 17-20; see Fig. 1, wherein ends 19 are splayed outwardly when the body engages opening 12).

With respect to independent claim 71, Willman et al. discloses a plugging device (Figure 2), comprising:
a body 18 configured to engage and block fluid flow through a passageway in a subterranean well (col. 2,1. 14-20); and
multiple fibers, tubes, filaments, films, fabrics or lines 23 bonded (col. 2, l. 60-63, wherein an adhesive secures and bonds the skirt to the body) into at least one bundle 19 which extends outwardly from the body 18, in which the plugging device is configured to be conveyed by the fluid flow through the well to the passageway (col. 2,1. 14-52) and in which the fibers, tubes, filaments, films, fabrics or lines are thermally or chemically fused to each other (20 or 24; col. 2,1. 60-62; col. 2,1. 52-59, wherein multiple overlapping strips are disclosed, col. 2,1.
61-62 wherein the skirt is mounted and secured with an adhesive or by means of a rivet; col. 2, 1.
70- col. 3, 1. 2, wherein the multiple overlapping strips 23 are disclosed as held in place; since the strips of Willman et al. overlap held in place as noted above, the strips are considered to at5 least be chemically fused to each other as claimed).

With respect to depending claim 73, Willman et al. discloses wherein the fibers, etc. are fused to each other where they contact (see explanation above with regard to claim 71; the Examiner notes, since the strips are disclosed as overlapping and since the skirt formed therefrom is secured with an adhesive, the fabrics/lines thereof are considered to be fused to each other at least where they contact between the two body sections).
With respect to depending claim 74, Willman et al. discloses wherein the body comprises a region where the multiple fibers, etc. are fused to each other (see Fig. 1 and 2, wherein the body comprises the region where the skirt is mounted between the two body sections and secured with adhesive).
With respect to depending claim 75, Willman et al. discloses wherein the body of the plugging device has a larger outer dimension than the at least one bundle (see Fig. 1, wherein the body 18 has a larger outer dimension, i.e., thickness, than, for example, the multiple overlapping strips/fabrics of the skirt 19 shown to extend above and below body 18, wherein overlapping strips 19 are seen to go through the middle of the body and are thinner than the overall radius of the body itself).
With respect to depending claim 59, now dependent upon independent claim 71, Willman et al. discloses in which the fibers are bonded to an outer surface of the body of the plugging device (col. 2, l. 17-20; col. 2, l. 53 – col. 3, l. 11; the Examiner notes, the fibers, etc., extend from the outer surface of the body and can be seen lying over 22 which forms a portion of the 
With respect to depending claim 60, Willman et al. discloses the body comprising a shape as claimed (col. 2, l. 70-col. 3, l. 2).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over Willman et al..
Willman et al. discloses the plugging device as set forth above with respect to independent claim 50, wherein fibers, etc. are seen on opposite sides of the binding (see Fig. 1).  Although silent to wherein some of the fibers are shortened on opposite sides, it is the position of the Office such a change would be considered an obvious matter of choice to a person of ordinary skill in the art absent persuasive evidence that the particular configuration of the claimed fiber length is significant.  Willman et al. suggests the overlapping strips 23 of skirt 19 extend a distance from the body sufficient to overspread the wall surface adjacent the perforation (col. 2, l. 14-20).  As such, one having ordinary skill would recognize the optimal length thereof to provide in order to effectively seal the perforation.  
Claims 83-86 are rejected under 35 U.S.C. 103 as being unpatentable over Willman et al. as applied to claim 50 above, and further in view of Potapenko et al. (US 2015/0060069 – cited previously).
With respect to depending claim 83, as well as claims 84-86, further dependent therefrom, Willman et al. discloses the plugging device as set forth above with respect to independent claim 50, wherein the body 18 of resilient material engages and lodges within the 19 which may be made of rubberized fabric, plastic or synthetic rubber or similar fluid-impervious material is conveyed to the perforation by fluid flow.  The reference, however, fails to disclose wherein the plugging device or any component thereof swells to more effective seal off the perforation at any time and/or in response to any particular mechanism.  Potapenko et al. teaches methods of sealing a perforation with a swellable ball sealer wherein the swellable ball sealer is adapted to swell once seated on a perforation for the purpose of adapting to the shape of the perforation on which the swellable ball sealer has been seated (abstract; [0047]-[0048]).  Swelling may occur by increases in pressure ([0045]) and/or as a response to contact with water and/or hydrocarbons so as to adjust the shape of the sealer to the geometry of the perforation and thereby provide enhanced mechanical sealing stability compared to typical non-swellable ball sealers ([0032]-[0033]).  It would have been obvious to one having ordinary skill in the art to try a swellable material as suggested by Potapenko et al. as a material of the body, skirt and/or overall plugging device of Willman et al. in order to provide a plugging device that can better adapt to the perforation it is intended to seal and thereby provide an enhanced mechanical sealing stability therein than would be achieved by using a non-swellable material.
Claims 71-75, 59 and 60 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Willman et al. in view of Themig et al. (US 2014/0332231 – cited previously).
With respect to independent claim 71, Willman et al. discloses a plugging device (Figure 2), comprising:
a body 18 configured to engage and block fluid flow through a passageway in a subterranean well (col. 2,1. 14-20); and
23 bonded (col. 2, l. 60-63, wherein an adhesive secures and bonds the skirt to the body) into at least one bundle 19 which extends outwardly from the body 18, in which the plugging device is configured to be conveyed by the fluid flow through the well to the passageway (col. 2,1. 14-52) and in which the fibers, tubes, filaments, films, fabrics or lines are thermally or chemically fused to each other (20 or 24; col. 2,1. 60-62; col. 2,1. 52-59, wherein multiple overlapping strips are disclosed, col. 2,1.
61-62 wherein the skirt is mounted and secured with an adhesive or by means of a rivet; col. 2, 1.
70- col. 3, 1. 2, wherein the multiple overlapping strips 23 are disclosed as held in place; since the strips of Willman et al. overlap held in place as noted above, the strips are considered to at5 least be chemically fused to each other as claimed).
Willman et al. discloses wherein the two or more of the groups of fibers, etc., are adhered to each other with an adhesive or by means of a rivet. The reference, however, fails to explicitly disclose wherein the two are thermally or chemically fused as claimed.  Themig et al. teaches ball sealers used in a well wherein multiple parts thereof are suggested to be connected in various ways; one example of connecting such sealers is through a snap connection, adhesives, or fusing, such as welding ([0041]). Since Willman et al. discloses the use of an adhesive and Themig et al. suggests thermal/chemical fusing by welding as an alternative means to connect multiple components of a ball sealer, it would have been obvious to one having ordinary skill in the art to try thermal/chemical fusing, as suggested by Themig et al., to fuse two or more of the groups of fibers, etc., to each other and body 18 of the plugging device of Willman in order to provide a ball sealer capable of downhole use.
With respect to depending claim 72, Willman et al. discloses the fibers, etc. arranged in crossing contact before, in view of Themig et al., fusing (see explanation above with regard to 
With respect to depending claim 73, Willman et al. discloses wherein the fibers, etc. are, in view of Themig et al., fused to each other where they contact (see explanation above with regard to claim 71; the Examiner notes, since the strips are disclosed as overlapping and since the skirt formed therefrom is secured with an adhesive, the fabrics/lines thereof are considered to be fused to each other at least where they contact between the two body sections).
With respect to depending claim 74, Willman et al. discloses wherein the body comprises a region where the multiple fibers, etc. are, in view of Themig et al., fused to each other (see Fig. 1 and 2, wherein the body comprises the region where the skirt is mounted between the two body sections and secured with adhesive).
With respect to depending claim 75, Willman et al. discloses wherein the body of the plugging device has a larger outer dimension than the at least one bundle (see Fig. 1, wherein the body 18 has a larger outer dimension, i.e., thickness, than, for example, the multiple overlapping strips/fabrics of the skirt 19 shown to extend above and below body 18, wherein overlapping strips 19 are seen to go through the middle of the body and are thinner than the overall radius of the body itself).
With respect to depending claim 59, now dependent upon independent claim 71, Willman et al. discloses in which the fibers are bonded to an outer surface of the body of the plugging device (col. 2, l. 17-20; col. 2, l. 53 – col. 3, l. 11; the Examiner notes, the fibers, etc., extend from the outer surface of the body and can be seen lying over 22 which forms a portion of the body to which the fibers, lines, etc., are bonded, thereby providing for the fibers bonded to an outer surface of the body of the plugging device as claimed).
.
Claims 77-82 are rejected under 35 U.S.C. 103 as being unpatentable over Willman et al. in view of Boney et al. (US 2015/0129214 – cited previously).
With respect to independent claim 77, Willman et al. discloses a plugging device (Figure 2), comprising:
a body 18 configured to engage and block fluid flow through a passageway in a subterranean well (col. 2,1. 14-20); and
a binding (20 or 24) which secures together multiple fibers, tubes, filaments, films, fabrics or lines 23 into at least one bundle 19 which extends outwardly from the body 18, in which the plugging device is configured to be conveyed by the fluid flow through the well to the passageway (col. 2,1. 14-52), and in which at least one component of the plugging device comprising a material that is capable of becoming more rigid in a well (col. 3,1. 22-32, wherein the skirt is disclosed as flexible but then provides for a seal capable of withstanding high pressures without rupturing, thereby being capable of becoming more “rigid”).
Willman et al. discloses the plugging device as set forth above wherein at least one component is suggested to become “more rigid” in the well. The reference, however, fails to disclose wherein at least one component is capable of hardening in the well so as to resist extrusion, wherein the device/component thereof becomes harder before, during or after introduction into the well and/or wherein the device/component thereof begins hardening before/during/after engaging the passageway, wherein the device hardens in response to any or the responses as claimed, and/or wherein hardening occurs in response to contact with an activating chemical/fluid. The Examiner notes, Willman et al. discloses wherein the body of 
Boney et al. teaches ball sealers used to seal well casings (abstract; [0023]), wherein it is further suggested materials suitable for use to form the ball of the sealer include various resins, including nylon resin, as well as curable materials with high compressive strength ([0014]). The ball sealers may additionally include an outer shell that allows rigid sealing agent particles to penetrate therein for the purpose of improving the seal, an example of which is a metal sealing agent on a rubber coated ball seal ([0015]). As such, it would have been obvious to one having ordinary skill in the art to try a curable material as the body material of the ball sealer in the plugging device of Willman et al., thereby providing for a material that is capable of hardening in a well, on the rubber body of the plugging device of Willman et al., in order to improve the seal created therewith in the casing hole plugged thereby.
With respect to dependent claim 78, Willman et al. in view of Boney et al. suggest wherein the more rigid or hardened component resists extrusion through the passageway ([0015], wherein the seal is improved).
With respect to depending claims 79 and 80, Willman et al. in view of Boney et al. suggests wherein the plugging device begins becoming harder before, during or after the plugging device is introduced into the well or released downhole/engages the passageway ([0014], insofar as because the material is disclosed as curable and the instant claim provides no explicit time limit for the curing since it may before, during or after, i.e., at any point in time).
.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

Claims 50, 52, 53, 55-75 and 77-86 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-15, 17-20, 31, 32 and 35-54 of copending Application No. 16/597,183 (‘183 herein - cited previously). Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed limitations of the plugging device are encompassed by those of ‘183.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 65-69 are allowed over the prior art.  The Examiner notes the double patenting rejection as set forth above.
Response to Arguments
Applicant’s arguments and amendments with respect to the 35 USC 112 rejections as set forth in the previous office action have been fully considered and are persuasive.  The 112 rejections as set forth therein have been withdrawn. 
Applicant’s arguments with respect to the rejections of claims as anticipated by or unpatentable over Nguyen have been considered and are persuasive in view of Applicant’s 
Applicant’s arguments with respect to the rejections of claims 65 and 68 as anticipated by Willman have been fully considered and are persuasive in view of Applicant’s amendments to each of claims 65 and 68.  As such, the rejections thereof have been withdrawn.
Applicant’s arguments with respect to the rejections of claim 71 as anticipated by Willman have been fully considered, but they are not persuasive.  
Applicant asserts the Office action cites the securing of overlapping strips with an adhesive as fusing and then later admits Willman fails to disclose thermal or chemical fusing.
The Examiner notes the rejection under 102 has been maintained in that the adhesive used to secure the overlapping strips of Willman is considered chemical fusing.
In the alternative, however, the Office provides an alternative grounds of rejection to provide specific mechanisms for fusing as known options in the art that could have been used to provide the plugging device of Willman.  It is notes, such mechanisms are not explicitly required by the claims.  Applicant asserts the materials of Willman used for the skirt cannot be thermally or chemically fused, but it is the position of the Office that without a more specific mechanism claimed for general “thermal or chemical fusing,” the limitations as provided are suggested by Willman in view of Themig.  
Applicant’s arguments with respect to the 102 rejection of claim 77 and its dependents have been fully considered and are persuasive in view of Applicant’s deletion of the “more rigid” alternative.  The 102 rejection has been withdrawn. 
Applicant's arguments with respect to the 103 rejection of claim 77 as unpatentable over Willman in view of Boney have been fully considered but they are not persuasive. Applicant capable of hardening in a well” as instantly claimed.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2016/0053503 discloses plugging devices comprising a body configured to engage and block fluid flow through a passageway and a binding which outwardly surrounds fibers and secures them together in a bundle which extends outwardly from the body.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
08/04/21